OPINION — AG — ** FUNERAL DIRECTOR — RESIDENT OF VICINITY — "FULL TIME PERSON" DEFINED ** THE PROVISIONS 59 O.S. 396.12 [59-396.12], REQUIRING IN PART THAT EVERY FUNERAL ESTABLISHMENT BE OPERATED BY A "FULL TIME PERSON" HOLDING A VALID FUNERAL DIRECTOR'S LICENSE, DO 'NOT' REQUIRE A LICENSED DIRECTOR TO RESIDE WITHIN THE LOCAL VICINITY OF THE FUNERAL ESTABLISHMENT WHICH SUCH DIRECTOR DIRECTS. THE "FULL TIME PERSON" REQUIREMENT OF THIS SECTION DO NOT RELATE DIRECTLY TO ACTUAL RESIDENCY, BUT RATHER PERTAIN TO THE USUAL WORKING DAY AND DEVOTION OF TIME FOR THE PERFORMANCE OF ONE'S DUTIES AS A FUNERAL DIRECTOR. CITE: 59 O.S. 396.12 [59-396.12], 59 O.S. 396 [59-396] [59-396] (R. THOMAS LAY) ** SEE OPINION NO. 90-596 (1990)